Citation Nr: 1706887	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  15-25 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst







INTRODUCTION

The appellant served in the Air Force National Guard from February 1954 to October 1956.

This appeal to the Board of Veterans' Appeals (Board) is from September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the case.

Although the period of the appellant's National Guard service has been established, the periods of his active duty for training (ACDUTRA) have not.  There is also no indication as to the character of his service.  To acquire this information, the appellant's service personnel records must be obtained and his ACDUTRA periods must be verified.  

The appellant's private physician indicated he has treated the claimant for many years and he offered an opinion in support of the claim.  See Medical Treatment Record - Non-Government Facility received September 2014.  Based on a review of the records, there has been no attempt to obtain the appellant's private medical records from this physician.  VA had a duty to make reasonable efforts to obtain these records.   See 3.159(c) (1) (2016).  

There are two medical opinions of record, but neither is sufficient to grant or deny the claim.  With regard to the private medical opinion, the Board notes that the physician incorrectly states that the May 1957 service examination was for discharge when in-fact it was a pre-induction examination.  Therefore, the opinion was based on an inaccurate factual predicate.  This error has a significant negative impact on the opinion's probative value.

The appellant underwent a VA examination in October 2013 and the physician was asked to opine on whether there is clear and unmistakable evidence that the appellant's preexisting heart murmur was aggravated during service.  The clinician did not adequately address this in his response.  See VA Examination in Virtual VA and VA 21-2507a received in VBMS in July 2013. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file copies of the appellant's service personnel file to include copies of all orders.  Then verify all periods of ACDUTRA from February 1953 to October 1956 and character of service.  

2.  Ask the appellant to complete and return an authorization and release to allow VA to obtain copies of treatment records from Dr. C. P.  After obtaining the appropriate waivers, the RO/AOJ should attempt to obtain copies of such records for inclusion in the evidence.  If the records are not submitted, the appellant must be notified and this should be documented in the record.  The appellant should also be afforded an opportunity to submit the records on his own.  

3.  After the above instructions have been completed, arrange for a VA heart examination to determine the likely etiology of the Veteran's heart disorder.  The examiner must have access to the Veteran's VBMS and Virtual VA files so he or she may review the records, which should be documented in the report.  All pertinent findings should be reported. 

Based on the examination, record, contentions, and history, the examiner must provide the following opinions:

a) Is there clear and unmistakable (obvious, manifest, or undebatable) evidence that  Veteran's heart disorder preexisted his period of ACDUTRA?

b) If it is determined that a heart disorder clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting heart disorder was not aggravated beyond the natural progression of the condition?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

c)  If the heart disorder did not preexist service did it at least as likely as not (50 percent probability or greater) have its onset during service or is otherwise related to service?

In rendering the above opinions, the examiner should consider the following:

* The appellant's October 1953 enlistment medical history report indicates he never had rheumatic fever and the physical examination did not reveal a heart disorder. 

* A May 1957 pre-induction examination report shows the appellant had an abnormal heart finding and it notes he had rheumatic fever at age 6.  The cardiac consultation indicates that the appellant reported that he was notified one year earlier that he had a heart murmur.  The impression was organic heart disease, congenital.

The examiner must provide complete explanations for the rationales that support his/her opinions, with reference to evidence as needed.   If the examiner is unable to provide an opinion without resorting to speculation, he or she shall provide a complete explanation as to why. In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that it is beyond the limits of current medical knowledge in providing an answer to the particular question(s).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

